1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Branch Chief, Fresno Office
3    Assistant Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:19-mj-00092 SAB
                                                )
12          Plaintiff,                          )   APPLICATION AND
                                                )   ORDER PRE-APPOINTING COUNSEL
13   vs.                                        )
                                                )   Date:    6/27/19
14   MICHAEL M. SHELTON,                        )   Time:    9:00 a.m.
                                                )   Ctrm:    9
15          Defendant.                          )   Judge:   Hon. Stanley A. Boone
                                                )
16                                              )
17          Defendant, Michael Shelton, through the Federal Defender for the Eastern District of
18   California, hereby requests pre-appointment of counsel.
19          Defendant submits the attached Financial Affidavit as evidence of his inability to retain
20   counsel. Defendant is charged by Criminal Complaint with: (1) Reckless Driving, (2) DUI, (3)
21   DUI>.08%, and (4) Open Container. Defendant is scheduled to make his initial appearance on
22   June 27, 2019 at 9:00 a.m. in Courtroom No. 9 before the Honorable Stanley A. Boone, United
23   States Magistrate Judge. Therefore, after reviewing defendant’s Financial Affidavit, it is
24   respectfully recommended that counsel be promptly appointed in light of, and in preparation for,
25   the upcoming court appearance.
26          DATED: June 25, 2019                                 /s/ Eric V. Kersten
                                                          ERIC V. KERSTEN for CHARLES J. LEE
27                                                        Assistant Federal Defender
28                                                        Branch Chief, Fresno Office
1                                                 ORDER
2             Having satisfied the Court that the defendant is financially unable to retained counsel, the
3    Court hereby pre-appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6    Dated:     June 25, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
